DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler et al., US 2015/0110554 A1 in view of Bennett et al., US 2015/0216021 A1 and Goff et al., US 2018/0099647 A1.
Regarding claim 1, Mettler teaches a modular highway warning strip system, comprising a warning strip assembly (12) having a length, and a handle (32) being disposed on at least one end of the warning strip assembly, the handle (32) having a recess adapted to permit gripping thereof by a user's hand.
Mettler fails to disclose a plurality of segments assembled together to form the warning strip assembly.  Bennett teaches a warning strip and discloses that it is known in the prior art to provide segmented warning strips to be able to roll up the segmented warning strips for storage when the 
While the resulting combination fails to disclose that the segments are assembled together along a cord disposed along the length of the warning strip assembly, Goff discloses that a device that can be rolled on itself (Abstract) is made by stringing the segments of the device together along a cord disposed along the length of the device ([0017]).  It would have been obvious to one of ordinary skill in the art to modify the segments of the resulting combination to have them assembled together along a cord disposed along the length of the warning strip assembly as an alternate way to connect the segments together while still allowing the assembly to be rolled up in view of Goff’s disclosure.
In view of Mettler disclosing that the handle is within the warning strip assembly and the resulting combination including a plurality of segments, it is an obvious modification that at least one of the segments would have a recess as the handle segment.
Regarding claim 2, Goff further discloses that in between the segments of the device are spacers such as plastic sleeves or the like that are positioned over the cord since the combination of the cord and spacers creates strong structural integrity yet makes the entire device flexible and able to be rolled up for storage ([0017]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to further include a plurality of spacers disposed on the cord along the length of the warning strip assembly, each of the plurality of spacers being disposed between adjacent ones of the segments in order to maintain a spacing between each adjacent segment in view of Goff’s disclosure for a flexible yet strong warning strip assembly.  The resulting combination makes obvious that there is a spacer disposed between the handle segment and an adjacent segment since there is a spacer adjacent each segment.
Regarding claim 3, the resulting combination includes each of said spacers comprising a hollow structure sized to be disposed about the cord since Goff discloses a plastic sleeve or the like ([0017]).
Regarding claim 4, the resulting combination includes each of said spacers comprising a tube formed of a corrosion-resistant material, since Goff discloses each spacer to be a plastic sleeve or the like ([0017]).
Regarding claim 5, since Goff discloses that the cord is threaded through a set of aligned holes ([0017]), the resulting combination makes obvious that the plurality of segments and the handle segment each comprise an opening disposed therethrough for receiving the cord.
Regarding claim 6, Goff further discloses a first set of aligned holes and a second set of aligned holes for the cord to be threaded through the first set of holes and then threaded back the second set of holes ([0017]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a second opening disposed through each of the plurality of segments and the handle segment for receiving the cord in view of Goff’s disclosure as an alternate way to thread together the plurality of segments and spacers.
Regarding claim 7, the resulting combination makes obvious that the cord extends through the opening in the handle segment since the handle segment is within and part of the warning strip assembly to secure all of the segments together.  While the resulting combination fails to disclose a cap securing the cord where it exits the opening, Goff further discloses that in between the segments of the device are spacers such as plastic sleeves or the like that are positioned over the cord since the combination of the cord and spacers creates strong structural integrity yet makes the entire device flexible and able to be rolled up for storage ([0017]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to further include a cap in the form of a spacer securing the cord where it exits the opening in view of Goff’s further disclosure that spacers around the cord in between the segments provides for strong structural integrity yet still allows flexibility.
Regarding claim 8, the resulting combination includes the cap comprising a spacer.
Regarding claim 9, in view of Mettler disclosing providing a plurality of warning strip assemblies assembled together to create a longer warning strip (Figure 1), the resulting combination includes the warning strip comprises a first warning strip subassembly and a second warning strip subassembly which are joined together to be able to make a longer warning strip.
Regarding claim 10, in view of Mettler disclosing that the first and second warning strip subassemblies are joined using jigsaw configurations (34, 36) on the two edges for connection (Figures 6-7 and 9), the resulting combination makes obvious that the handle segment comprises a jigsaw configuration on its outer edge since Mettler shows the handle to be near edges on which the jigsaw connectors are located.  The resulting combination includes the first and second warning strip subassemblies being joined together by engagement of the jigsaw configuration on the handle segment of the first warning strip subassembly and the jigsaw configuration on an outside edge of a second handle segment joined to the second warning strip subassembly.
Regarding claim 11, the resulting combination includes the jigsaw configuration on the outside edge of each of the first and second jigsaw members comprises a series of protrusions (36; Figure 6) and concavities (34; Figure 7) which are adapted to engage with the jigsaw configuration on the outside edge of the other jigsaw member, such that when the first and second jigsaw members are joined together by engagement of their respective jigsaw edges, a jigsaw segment is formed from the enjoined handle segments.
Regarding claim 12, the resulting combination includes the first and second handle segments being substantially identical in configuration.
Regarding claim 15, while the resulting combination fails to disclose that one or more of the plurality of segments are a darker color and one or more of the plurality of segments are a lighter color, Bennett further discloses that one or more of the plurality of segments are a darker color and one or more of the plurality of segments are a lighter color ("sections 205 may be configured in alternating colors such as yellow and black"; [0022]). It would have been obvious to one of ordinary skill in the art to modify the system of the resulting combination so that the segments have alternating light and dark colors in view of Bennett's disclosure so that the system has greater contrast and therefore greater visibility to a driver.
Regarding claim 16, the resulting combination from claim 15 includes the lighter colored segments and the darker colored segments being assembled in alternating fashion.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Bennett and Goff as applied to claim 1, further in view of Attar, US 7,037,033 B1.
Regarding claim 13, while the resulting combination fails to disclose some or all of each segment being covered with a protective material, Attar teaches a road marking device and discloses that the exterior surface may be coated to enhance abrasion resistance (column 5 lines 49-53). It would have been obvious to one of ordinary skill in the art to would have been obvious to one of ordinary skill in the art to modify the system of the resulting combination to cover the exterior surface of each segment with a protective material in view of Attar's disclosure to enhance abrasion resistance.
Regarding claim 14, while the resulting combination includes a protective material but fails to explicitly disclose urethane, the Examiner takes Official Notice that urethane is an old and well-known protective material.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use urethane as the protective material since it has been held that selection of a known material based on its suitability for its intended use is a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Bennett and Goff as applied to claim 1, further in view of Zeleny, US 2011/0048843 A1.
Regarding claim 17, while the resulting combination fails to disclose that alternating ones of the plurality of segments are formed of different materials, Zeleny teaches a roadway warning device and discloses that aluminum, steel, and a combination thereof can be used ([0032]). It would have been obvious to one of ordinary skill in the art to modify the system of the resulting combination to use a combination of steel and aluminum in view of Zeleny's disclosure based on design choice. The resulting combination makes obvious that the segments would be alternating steel and aluminum otherwise it would be lopsidedly heavier on one side.
Regarding claim 18, the resulting combination from claim 17 includes some of the segments being formed of steel and others of the segments being formed of aluminum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20120058357 A and KR 200361409 Y1 are both cited for the teaching of a warning strip with alternating lighter and darker colors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671